IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Donna M. Findley,
Plaintiff,
Case Number: 1:20cv978
Vs.
Judge Susan J. Dlott
State Farm Mutual Automobile
Insurance Company, et al.,
Defendants.
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on April 15, 2021(Doc. 15), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that Counsel for the plaintiff does not oppose
defendant’s motion to dismiss, hereby ADOPTS said Report and Recommendation.

Accordingly, defendant Norris Cochran’s, Acting Secretary, United States Department of

Health and Human Services, motion to dismiss (Doc. 13) is GRANTED.

IT IS SO ORDERED.

    

Judge Susan J. Dl
United States District Court
